Citation Nr: 1643366	
Decision Date: 11/15/16    Archive Date: 12/01/16

DOCKET NO.  12-35 763	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Entitlement to an initial rating in excess of 10 percent for ischemic heart disease (IHD).  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Stuart Sparker, Associate Counsel 






INTRODUCTION

The Veteran served on active duty from June 1967 to October 1970. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

While the Board regrets the delay, the Veteran's claim must be remanded to ensure that it is afforded every consideration.

On his VA Form 9 received in December 2012, the Veteran checked the box indicating that that he did not want a hearing before the Board.  However, in an attachment to that form dated December 17, 2012, he requested a hearing.  In a January 2014 statement, he once again requested a hearing .  To date, the Veteran has not been an afforded a hearing and he has not withdrawn his January 2014 request.  Thus, the Veteran should be scheduled for a hearing before the Board.

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a hearing before a Veterans Law Judge.  A copy of the notice sent to the Veteran shall be associated with the claim folder.  

2.  After the hearing is conducted, if the Veteran withdraws the hearing request, or if he fails to appear without good cause, the claims folder should be returned to the Board for appellate review.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
P. M. DILORENZO 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




